DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the response filed on 15 June 2021, where:
Claim 1 has been amended;
Claims 1-20 pending in this Office Action.
Response to Arguments
Applicant’s arguments in the response filed 15 June 2021 —see page 7 with regards to Claim 1 as currently amended; see page 8 with regards to Claim 11—have been fully considered and are persuasive.  The respective 35 U.S.C. 102 and 103 rejections of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-20 allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618